FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2022

                                      No. 04-21-00553-CV

                           IN THE INTEREST OF L.M.C., a Child
                                       Appellant

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-16354
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        Cathleen Lockhart, counsel for Appellee Matthew Cervantes, has filed a motion to
withdraw as counsel, stating that good cause exists for withdrawal as counsel is unable to
continue representation due to an employment opportunity with Bexar County. Counsel’s motion
complies with Texas Rule of Appellate Procedure 6.5. See TEX. R. APP. P. 6.5(a). The motion
certifies that a copy of the motion was delivered to appellee and that he was notified of his right
to object. Appellee has not objected. Therefore, we GRANT counsel’s motion to withdraw as
counsel for appellee.

       We ORDER Cathleen Lockhart to notify Appellee Matthew Cervantes in writing that she
has been allowed to withdraw as his attorney and that this appeal has been submitted on briefs to
a panel consisting of Chief Justice Rebeca C. Martinez, Justice Irene Rios, and Justice Liza A.
Rodriguez. See TEX. R. APP. P. 6.5(c).

      All notices from this court will be sent to Matthew Cervantes, P.O. Box 672, Atascosa,
TX, 78002, Mcer01@yahoo.com.


       It is so ORDERED on September 14, 2022.
                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT